F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 27 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    GREG MAJEWSKI,

                Plaintiff-Appellant,

    v.                                                   No. 03-1381
                                                  (D.C. No. 02-D-670 (CBS))
    INNOTRAC CORPORATION,                                 (D. Colo.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT           *




Before KELLY , Circuit Judge, BRORBY , Senior Circuit Judge, and       BRISCOE ,
Circuit Judge.


         Greg Majewski appeals from the district court’s order granting his former

employer Innotrac Corporation summary judgment on his claims alleging

wrongful discharge. Mr. Majewski originally filed this action in Colorado state




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
court but Innotrac timely removed the case to federal court based upon diversity

jurisdiction.   See 28 U.S.C. § 1332.

       Mr. Majewski raises the following issues:

       1. Whether the Trial Court erred in granting Innotrac’s Motion for
       Summary Judgment relative to Mr. Majewski’s breach of contract
       claim?

       2. Whether the Trial Court erred in granting Innotrac’s Motion for
       Summary Judgment relative to Mr. Majewski’s promissory estoppel
       claim?

Aplt. Br. at 1.

       Our jurisdiction arises under 28 U.S.C. § 1291. We review a district

court’s grant of summary judgment de novo.       Truck Ins. Exch. v. MagneTek, Inc.   ,

360 F.3d 1206, 1214 (10th Cir. 2004). Summary judgment is appropriate “if the

pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(c). “When applying this standard, we view the evidence

and draw reasonable inferences therefrom in the light most favorable to the

nonmoving party.”     Truck Ins. Exch. , 360 F.3d at 1214 (quotation omitted). “The

nonmoving party . . . must nonetheless present facts such that a reasonable jury

could find in [his] favor.”   Id. (quotation omitted).




                                           -2-
       Having reviewed the briefs, the record, and Colorado law, we conclude that

Mr. Majewski has raised no reversible error in this case. We therefore AFFIRM

the challenged decision for substantially the same reasons stated by the district

court in its thorough order dated July 30, 2003.   See Aplt. App. at 138-52.


                                                      Entered for the Court



                                                      Paul J. Kelly, Jr.
                                                      Circuit Judge




                                            -3-